Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to a restriction requirement that was mailed January 19, 2022. An election was made without traverse, February 28, 2022, electing examination of group I, consisting of claims 1-20. Group II, consisting of claims 21-25 was NOT elected. Claims 1-20 are now pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingraham et al. (US 2021/0136572 A1).

With respect to claim 1, Ingraham discloses a road side unit (RSU) ([0028], infrastructure nodes such as traffic lights) comprising: 
memory ([0007], [0009], and [0043], storing off data in memory of entities such as traffic lights); and 
a processor ([0034], processors) comprising circuitry to: 

store data received from the vehicle during the data offload session in the memory ([0008], [0033], and [0043], storing data file in memory), the data comprising sensor data for one or more sensors coupled to the vehicle ([0008], [0033], and [0043], vehicle sends request to stationary entities to store off data); 
generate storage record information for the data stored in the memory, the storage record information comprising identifying information for the RSU ([0007], [0033], and [0043], data is stored at traffic lights); and 
cause the storage record information to be transmitted to the vehicle ([0043], vehicles request V2X sensor data from entities in vicinity and stores the data).
With respect to claim 4, Ingraham discloses the RSU of claim 1, wherein the processor circuitry to establish the data offload session is further to authenticate the vehicle based on information in the session establishment request ([0022], authenticate entities).
With respect to claim 5, Ingraham discloses the RSU of claim 4, wherein the processor circuitry is to authenticate the vehicle based on a one-time password provided by a third party ([0007], generating key for one or more entities).
	With respect to claim(s) 11, 13 and 16, the storage medium and method of claim(s) 11, 13, and 16 does/do not limit or further define over the road side unit of claim(s) 1 and 4. The limitations of claim(s) 11, 13, and 16 is/are essentially similar to .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-9, 12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham et al. (US 2021/0136572 A1), in view of Vare et al. (US 2018/0199237 A1).

With respect to claim 2, Ingraham discloses the RSU of claim 1, but does not explicitly teach wherein the processor circuitry is further to: 
generate an availability advertisement indicating available storage space in the memory of the RSU; and 
cause the availability advertisement to be transmitted to the vehicle;
However, Vare discloses the processor circuitry is further to: 
generate an availability advertisement indicating available storage space in the memory of the RSU ([0044], determining whether there is enough free space to receive offload data); and 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ingraham with the teachings of Vare and determine storage space in memory of RSU and notifying vehicle of such, in order to ensure storage of offloaded data and prevent any rejection of the data because of exceedance of storage capacity.
With respect to claim 3, the combination of Ingraham and Vare discloses the RSU of claim 2, wherein Ingraham discloses the RSU is a first RSU ([0028]), and Vare further discloses the processor circuitry is to cause a second RSU to transmit the availability advertisement to the vehicle ([0044]).
With respect to claim 6, Ingraham discloses the RSU of claim 1, but does not explicitly teach wherein the processor circuitry to establish the data offload session is further to advertise services to the vehicle based on a service discovery request from the vehicle;
However, Vare discloses the processor circuitry to establish the data offload session is further to advertise services to the vehicle based on a service discovery request from the vehicle ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ingraham with the teachings of Vare and send a service discovery request from the vehicle, in order to determine whether offloaded data will store successfully.
With respect to claim 7, the combination of Ingraham and Vare discloses the RSU of claim 6, wherein Vare further discloses the processor circuitry is to advertise one or more of advertise an amount of available storage, a maximum duration of storage for the data, a type of data accepted for storage, a service charge for storing the data, and privacy information related to storage of the data ([0009] and [0044]).
With respect to claim 8, Ingraham discloses the RSU of claim 1, wherein the processor circuitry is further to:
process a data upload request from an entity ([0025]), the data upload request requesting the data based on the storage record information ([0025]);
cause the data to be transmitted to the entity for consumption ([0025]); 
	Ingraham does not explicitly teach the processor circuitry is further to:
delete the data from the memory after the data has been transmitted to the entity.
	However, Vare discloses the processor circuitry is further to:
delete the data from the memory after the data has been transmitted to the entity ([0009] and [0048]);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ingraham with the teachings of Vare and delete the data from memory, in order to protect the security of the uploaded data and prevent its misuse.
With respect to claim 9, the combination of Ingraham and Vare discloses the RSU of claim 8, wherein Ingraham discloses the processor circuitry to process the data upload request is further to authenticate the entity based on information in the data upload request ([0022]).
With respect to claim(s) 12, 14-15, and 17-20, the storage medium and method of claim(s) 12, 14-15, and 17-20 does/do not limit or further define over the road side unit of claim(s) 2-3 and 6-9. The limitations of claim(s) 12, 14-15, and 17-20 is/are essentially similar to the limitations of claim(s) 2-3 and 6-9. Therefore, claim(s) 12, 14-15, and 17-20 is/are rejected for the same reasons as claim(s) 2-3 and 6-9. Please see rejection above.	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham et al. (US 2021/0136572 A1), in view of Mitchell et al. (US 9,509,394 B1).

With respect to claim 10, Ingraham discloses the RSU of claim 1, but does not explicitly teach wherein the data received from the vehicle is encrypted based on a bulk encryption key (BEK), and the processor circuitry is further to store a wrapped BEK received from the vehicle during the data offload session in the memory;
However, Mitchell discloses the data received from the vehicle is encrypted based on a bulk encryption key (BEK), and the processor circuitry is further to store a wrapped BEK received from the vehicle during the data offload session in the memory (Abstract and Col. 7, lines 43-47, using encryption schemes for storing data in bulk);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ingraham with the teachings of Mitchell and encrypt received data using a bulk encryption key, in order to support secure data transfer of a large volume of data collected.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denny et al. (US 2015/0170429 A1), which is directed to exchange of vehicle information with another vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                             March 10, 2022